Citation Nr: 1720053	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from March 1980 to February 1981, from September 1992 to April 1993, and from January 1995 to July 1995.  He was also a member of the Army National Guard for over 13 years. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for a left knee disability.  The Veteran filed a timely notice of disagreement (NOD) in April 2006. (see 38 C.F.R. § 20.302).  In May 2009, the RO issued statement of the case (SOC), and the Veteran filed a timely substantive appeal.  (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that the issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), low back disability, and frostbite residuals of the fingers were previously on appeal.  However, in a November 2012 decision, the Board granted service connection for PTSD.  In a March 2013 decision, the RO granted service connection for spondylolytic spondylolisthesis L5/S1, Grade I (low back disability).  Most recently, in May 2015, the RO granted service connection for a frostbite of each hand.  As these decisions resolved each service connection claim, these matters are no longer on appeal. 

In November 2012, the Board remanded the now remaining claim on appeal for further development.  In April 2014, the claim was remanded for a requested Board hearing. 

In November 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

In May 2016, the Board again remanded the claim on appeal for additional development.  As discussed below, the requested development has been completed, to the extent possible.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has asserted that he has a current left knee disability as a result of service; no chronic left knee problem was shown during service or for years thereafter; and competent, probative medical opinion evidence addressing the medical relationship, if any, between current left knee impairment and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (2016). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Here, in September 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  A December 2008 letter notified him of how disability ratings and effective dates are determined.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment records (STRs), post-service VA treatment records, Social Security Administration (SSA) records, and written lay statements by the Veteran and others on his behalf.  The Veteran also has been provided with March 2013, February 2015 and September 2016 VA orthopedic examinations, the reports of which documents the history and nature of the claimed left knee disability.  There also is no indication of relevant, outstanding records that would support the Veteran's claim for service connection for a left knee disability.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).

Also of record and considered in connection with the claim is the transcript of the November 2015 Board videoconference hearing.  Notably, during the hearing, the undersigned identified the issue on appeal and elicited testimony with respect to the Veteran's claimed left knee disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was received.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The AOJ sent the Veteran a December 2012 and June 2016 letters requesting that he identify all medical treatment providers and submit lay statements to help substantiate his claim.  The AOJ took appropriate action in accordance with the Veteran's responses and obtained St. Louis and Topeka VA Medical Center (VAMC) records.  The Veteran was afforded a May 2016 VA orthopedic examination and medical opinion that is substantially complaint with the May 2016 remand instructions.  The AOJ readjudicated the claim in November 2016 reviewing the all the newly generated evidence.  There is no allegation of any error or omission in the assistance provided.  

The Board further finds that the September 2016 VA medical opinion is adequate for adjudication purposes when considered in its entirety.  The VA examiner provided a comprehensive report concerning the medical history and current symptoms with due consideration to the lay evidence submitted in support of the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  It is sensible to infer from his reports that while an assessment of chronic knee strain is appropriate, the clinical findings are not of a severity to find any link to military service.  Id. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.

II. Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Although degenerative changes are not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the United States Court of Appeals (Court) has long recognized that degenerative changes denote the presence of arthritis.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).

STRs include April 1985 and September 1986 Reports of Medical History.  In those reports, the Veteran denies having or ever having trick or locked knee or joint deformity.  

In a February 1988 Airborne Operation After Action Report, the Veteran is noted to have a possible soft tissue tear of the right knee.  

A February 1988 Statement of Medical Examination and Duty Status shows that the Veteran was seen at the St. Edward Mercy Medical Center.  The treating physician listed an assessment of possible torn medial meniscus of the left leg and stated that it was in the line of duty.  He stated that during an airborne operation the Veteran did not have a proper parachute landing fall "PLF" and injured his left knee.  He further detailed that the Veteran exited the aircraft with no parachute twists.  The Veteran gained control of his equipment, released equipment, and then immediately made contact with the ground causing the left knee injury.  The accident was attributed to limited visibility, fast decent and improper PLF.  

May 1988, April 1989 and June 1991 Reports of Medical History show that the Veteran again denied having or ever having trick or locked knee or joint deformity. 

Physical evaluations undertaken in February 1990 and June 1991 show that the Veteran's lower extremities were clinically evaluated and deemed to be normal.

In October 1994, the Veteran completed an Applicant Medical Prescreening Form.  He denied any painful or 'trick' movement in any joint.  He also denied any impaired use of the legs.  Contemporaneous clinical evaluation shows that the Veteran's lower extremities were clinically evaluated and deemed to be normal.

A March 1997 Report of Medical History shows that the Veteran again denied having or ever having trick or locked knee or joint deformity.  Contemporaneous clinical evaluation shows that the Veteran's lower extremities were clinically evaluated and deemed to be normal.

A June 2002 Report of Medical History shows that the Veteran endorsed having knee pain.  He reported that he had a parachute injury to his right knee in February 1988 at Fort Smith, Arkansas.  

In his June 2009 substantive appeal, the Veteran reported that he "self medicated" his ailment and would not seek any medical attention during service.  He expressed his belief that  his claimed disabilities were related to service.  He cited his 20 years in military service with physically exertive and hazardous activity.   

July 2009 VA primary care records show that the Veteran presented to establish care.  He reported having a left knee injury with chronic pain.  He had a recent motor vehicle accident (MVA) in which he injured his left knee.  He had pain with any type of pressure.  Clinical examination of the knees showed bilateral crepitus, but the joints were stable.  The clinician assessed left knee pain status post injury from the recent MVA.  X-ray report showed negative findings for the left knee.  

August 2010 VA primary care records include the report of a general physical examination.  No lower extremity abnormality was found.  The clinician assessed left knee pain, stable.  Notably, the clinician expressed a positive nexus opinion for the Veteran's low back pain, diagnosed as spondylolisthesis of L5 and S1 upon X-ray imaging.  He cited the Veteran's reported exertive activity, to specifically include parachute jumps with heavy equipment.  

In August 2011, the Veteran stated that he served a total of 23 years in the military in various capacities.  He reported that in a February 1988 airborne exercise he injured his right knee and was treated at a local hospital in Fort Smith, Arkansas.  Since then, he had problems with the knee and recently received a knee brace.  He also reported that he frequently carried very heavy rucksacks and worked in hostile fire zones, imminent danger area and performed tactical exercises during his Special Forces career.  

In January 2013, L.S. (Veteran's sister), submitted statement  indicating  that the Veteran had a knee injury from a parachute jump.  He could not participate in many activities, such walking in the woods, paddleboating on the lake or long drives.  She stated that he had great difficulty climbing the stairs in his home due to unbearable pain.     

In January 2013, T.B. provided a statement indicating that he had also served in the Veteran's unit and currently worked as a Physician Assistant.  He had known the Veteran since 1987.  He stated that the Veteran injured his knee during a night jump at Fort Scott Air Force Base (AFB).  As a physician assistant, he believed the in-service injury may have led to chronic issues to include osteoarthritis.  

In January 2013, J.M. reported that the Veteran worked for him part time.  He noticed that the Veteran was having increased difficulty carrying items and getting in and out of the vehicle from 2005 to 2010.  He recalled the Veteran complaining about knee and back pain from prolonged driving.  He noted that the Veteran had three accidents and could not work full time.  In November 2012, his back and cold sensitivity conditions had increased.  

In January 2013, M.W. stated that he lived with the Veteran in Spring 2011.  He observed the Veteran to be limited in routine domestic chores due to back and knee pain.  

In January 2013, J.T. also reported that the Veteran lived with him in Spring 2011.  He observed the Veteran to have great difficulty with daily activities and that his medications left him in a near vegetative state.  Simple activities were difficult due to his severe knee and back pain.  

In March 2013, the Veteran was afforded a VA orthopedic examination.  The examiner reviewed the claims file.  He noted the February 1988 left knee injury from the airborne operation accident.  The Veteran visited a VA primary care clinic in July 2009 and reported having an old left knee injury.  The contemporaneous X-rays were negative.  The examiner stated that he reviewed the 2009 X-ray report and concurred with the negative findings.  The examiner noted that, currently, the Veteran used a knee brace approximately 30 percent of the time.  The Veteran reported that he developed left knee pain with prolonged sitting or driving.  He tried to run six months ago, but developed pain.  He denied any swelling.  He described the problem as the sensation that something is moving in his left knee.  He complained that his left knee tended to buckle and give way.  He had had several falls, especially on stairs.  Upon query, the examiner noted that the Veteran could not identify a specific area of pain.  The Veteran reported using a cane 20 percent of the time.  He denied any specific left knee treatment.  

Clinical examination showed normal alignment of the knees.  The Veteran exhibited a slight stiff-legged gait in his left leg when using assistive devices.  Without assistive devices, his gait or limp was virtually imperceptible.  The Veteran was able to squat to 130 degrees.  He exhibited slightly diminished motion for his left knee and had diminished (3/5) strength in his left lower extremity.  Thigh circumference showed 1.5 centimeters of atrophy.  Calves and knees were equal with no soft-tissue thickening and no joint effusion.  There was diffuse pain to light touch without localized tenderness.  Patellar alignment and tracking were normal.  Ligament and stability testing were normal.  X-rays were taken and returned negative.  The examiner diagnosed left knee strain.  He expressed an equivocal opinion.  He stated that he could not identify a specific pathology for the current clinical abnormalities.  He stated "it is certainly not likely" that a left knee sprain from 1988 could cause the current symptoms.   

In February 2015, the Veteran had another VA examination of his left knee.  The examiner declined to furnish a current diagnosis.  The Veteran reported that he initially injured his left knee in service and received emergency room treatment.  Initially, his knee problem resolved, but became unstable at times.  Clinical evaluation showed slightly diminished motion.  Muscle strength and stability testing were normal.  The Veteran reported occasional use of a brace.  The examiner noted the normal left knee X-ray report from March 2013.  She added that there was objective evidence of crepitus.  She concluded that the Veteran had a mild decrease in range of motion and crepitus with subjective accounts of pain.  

During the November 2015 Board hearing, the Veteran detailed the in-service airborne left knee injury and how hard the fall was.  He initially believed he shatter his femur.  He also reported an episode in Alaska where he knee gave out.  He believed the current crepitus and muscle atrophy were indicative of his current left knee disability.  He described limitations in lifting activities due to his left knee disability.  He asserted that there was a continuity of symptomatology for left knee pain beginning with the in-service injury. 

In September 2016, the Veteran was afforded another VA examination with the physician who had conducted the March 2013 VA examination.  The examiner again reviewed the entire electronic claims folder with emphasis on the multiple lay statements and February 1988 treatment records.  The Veteran reported that he was fully retired primarily due to a back disability.  The examiner noted the July 2009 VA treatment records and negative X-ray report for the left knee.  Upon query, the Veteran described the 2009 MVA.  He was a driver when another vehicle struck him at an intersection.  The airbag deployed and the Veteran thought his left knee hit the dashboard.  He vaguely recalled having knee pain, but indicated it resolved.  

The examiner noted the lay statements in support of the claim.  He did not find them persuasive regarding the left knee function.  He noted the statement from L.S., but her statements do specify whether it is back or knee pain causing the limitations.  He further noted that the lay statements suggestions of debilitating pain conflicted with the March 2013 and current evaluation where the Veteran did not describe severe symptoms attributable to left knee pain.  The examiner observed that the Veteran is not under any medical treatment for a left knee disorder.  He noted the Veteran's reports of pain with prolonged standing and sitting that were quickly relieved by rest.  He denied any swelling.  He recounted an episode several years ago where his left knee gave way.  He denied any locking.  Clinical evaluation showed a good range of motion without pain.  The examiner noted reports of fatigue and questionable weakness of the hamstrings and quadriceps.  There was also very slight discomfort to palpation along the medial joint line.  Muscle strength testing was normal, except for slightly diminished findings (4/5) for left knee extension.  Joint stability testing was normal.  Patellar alignment and tracking were normal with no subluxation and no crepitus.  Circumferential measurements were symmetrical.  X-rays were taken and returned completely normal with no interval changes.  The examiner diagnosed left knee strain.  He acknowledged that the Veteran had a left knee injury in service, but that there were no current findings to suggest any relationship to that injury.  

The Board has considered the medical and lay evidence of record and finds that service connection for the claimed left knee disorder is not warranted.

Although the Veteran has advanced current left knee complaints, the evidence does not show that the Veteran currently has arthritis in his left knee.  Thus, presumptive service connection and continuity of symptomology are not applicable.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309; Walker, supra.  

Moreover, in this particular case, the Board does not find the lay reports probative to establish a current , chronic left disability with its origins in service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The Veteran's has asserted that  he has chronic left knee pain.  However, his reports have been inconsistent.  During the July 2009 VA primary care clinic visit, he indicated he had resolving left knee pain from a recent MVA.  He denied receiving any regular medical attention for his left knee during the March 2013 and September 2016 VA examinations.  The September 2016 VA examiner queried the Veteran about his symptoms and activities to confirm that non-debilitating pain was not present.  Clinical evaluation on the March 2013 and September 2016 VA examinations were suggestive of limited symptoms.  Overall, these reports tend to suggest that the Veteran's left knee symptoms are of a mild severity and have not been continuously present.  Id.  The Board also finds the Veteran's reports to be less persuasive due to his subjective bias in the claim.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Waters, 601 F.3d at 1278-79 (discussing limits of lay statements).

The Board has also considered statements from others submitted on the Veteran's behalf.  J.T., J.M. and M.W.'s reports only note recent activity restrictions and are unclear as to the Veteran's overall impairment due to the knee disability as opposed to his back disability.  The lay reports from L.S. and T.B. note the in-service injury and allude to a nexus.  However, L.S. does not delineate the impairment attributable to the left knee disability.  T.B. mistakenly reports that the Veteran has osteoarthritis.  None of the lay reporters had an opportunity to review the entire record and consider the Veteran's July 2009 report of resolving left knee pain associated with a recent MVA.  Due to the generalized nature of the lay statements and the reporters' inability to conduct a longitudinal review of the record, the Board does not find any such reports probative to show a nexus to the in-service left knee injury or military service.  See Caluza, 7 Vet. App. at 510-511.

Significantly, the September 2016 VA medical opinion weighs against the claim.  As explained below, the Board considers the September 2016 examiner's findings and conclusion to be plausible and generally consistent with the record and probative of the medical etiology question.  Id.; King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2013).  The examiner is qualified as a physician and competent to make etiology determinations on complex medical questions.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job") (citing See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying the presumption of regularity to medical examiners' competence).  He expressed a negative medical opinion.  He considered the February 1988 injury and lay statements.  However, he did not observe any clinical findings for which the in-service injury could possibly be an etiology.  The examiner did not provide commentary following his medical opinion.  It is reasonable to infer that he based his conclusion upon multiple factors noted in his comprehensive report preceding the medical opinion.  These factors include: absence of any chronic knee disability indicated by radiographic studies in 2009, 2013 and 2016, Veteran's current reports of mild symptoms, contemporaneous clinical evaluation, a July 2009 report suggesting resolving symptoms from a MVA, and time lapse from the in-service injury. See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.  See also  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

There is no medical opinion or other medical evidence by another physician challenging the September 2016 VA examiner's opinion.  While the Veteran's friend and former service comrade T.B., identified as a physician assistant. provided a statement expressing the belief that the Veteran's current left knee problems are related to his military service, there is no indication that the statement provider actually participated in the Veteran's care or treatment and, as indicated, T.B, erroneously referenced a diagnosis of osteoarthritis (not shown here), and offered no stated medical rationale for the opinion expressed.  Hence, to whatever extent such statement was proffered as "competent" opinion evidence in support of the Veteran's claim, the above-noted fact and deficiencies diminish the probative value of the statement.  See, e.g., Nieves, supra.; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  


In sum, there is no competent, persuasive evidence to support  the Veteran's assertion that he incurred a chronic left knee disability during or as a result of his  military service.  Rather, the preponderance of the evidence weighs against a military nexus for any post-service left knee disorder.  Under such The benefit-of-the-doubt doctrine is not applicable, and service connection for the claimed left knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3,102; see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a left knee disability is denied.  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


